In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Suffolk County (Fierro, J.), dated May 30, 1986, which denied his motion to vacate his default in appearing in the action.
Ordered that the appeal from the order is dismissed, with costs (see, Matter of Aho, 39 NY2d 241, 248).
The record shows that the plaintiff wife has now obtained a default judgment of divorce and ancillary economic relief and the defendant has filed a notice of appeal from that judgment.
If the appeal from that judgment is perfected, the order dated May 30, 1986 may then be reviewed since the defendant contested in the court of first instance the issue of whether his default should be vacated (see, Katz, v Katz, 68 AD2d 536; *633CPLR 5501 [a] [1]). Lawrence, J. P., Eiber, Sullivan and Harwood, JJ., concur.